Elliott, C. J. —
The appellant filed an instrument of appropriation and secured a condemnation of land owned by the appellee.
The record does not show when the appellee’s exceptions were filed, but it does show that exceptions were filed, and that the issue joined between the parties was tried and determined by the court. No objection was made by the appellant in the court below to the form of the exceptions, nor to the time within which they were filed.
*338Filed Feb. 15, 1889.
The motion for a new trial assigns causes questioning the amount of the damages assessed, and also the sufficiency of the evidence, but it .does not bring before the court for review any question as to the time of filing the exceptions.
Two elementary rules of practice dispose of the point made by the appellant upon the exceptions : 1st. All reasonable presumptions are indulged in favor of the regularity of the proceedings of the trial court. 2d. Questions not properly presented to the trial court will not be considered on appeal.
The evidence supports the verdict.
The court did right in rendering judgment in favor of the appellee for the damages assessed in his favor. Chicago, etc., R. W. Co. v. James, 103 Ind. 386.
Judgment affirmed.